UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ISAAC HUBBERT,

               Plaintiff,

        v.                                              20-CV-231
                                                        ORDER
 KEVIN SUTHERLAND, HON.
 CHRISTOPHER CIACCIO, and
 ELIZABETH RILEY,

               Defendants.


       The pro se plaintiff, Isaac Hubbert, was a prisoner at Marcy Correctional Facility

(“Marcy”) when he filed this section 1983 action. On February 26, 2020, this Court

granted him permission to proceed in forma pauperis, Docket Item 4, but found that his

complaint could not proceed because Hubbert had failed to state any claim upon which

relief could be granted. Id.

       On March 20, 2020, Hubbert filed an amended complaint raising the same claims

against the same three individuals, all persons involved in the criminal conviction

underlying his incarceration at Marcy: the public defender who handled his case,

Elizabeth Riley; the assistant district attorney who prosecuted him, Kevin Sutherland;

and the judge who presided, Hon. Christopher Ciaccio. Docket Item Id. at 1-2. More

specifically, Hubbert again alleged that Riley provided ineffective assistance of counsel

in violation of his First, Sixth, and Fourteenth Amendment rights; that Sutherland

maliciously prosecuted him in violation of his Fourth and Fourteenth Amendment rights;

and that Sutherland failed to protect him in violation of his Eighth and Fourteenth

Amendment rights.
         Because Hubbert has again failed to state cognizable claims, his complaint is

dismissed under 28 U.S.C. §§ 1915(e)(2)(B), 1915A(a). See Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000).

         Even assuming that Riley provided ineffective legal counsel to Hubbert, it is well

established that “a public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel to a defendant in a criminal

proceeding,” see Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981). And Hubbert again

has not alleged facts supporting any of the narrow exceptions to that rule—for example,

that Riley’s action involved "hiring and firing decisions [made] on behalf of the State” or

the performance of “administrative and . . . investigative functions,” see id. (citing Branti

v. Finkel, 445 U.S. 507 (1980)).

         With respect to his malicious prosecution claims against Sutherland, Hubbert

again has failed to allege a basic element of that claim—that the underlying “[criminal]

proceeding ended in [his] favor,” see Cook v. Sheldon, 41 F.3d 73, 79-80 (2d Cir.

1994).

         Hubbert’s failure-to-protect claim also is dismissed because Hubbert either seeks

to hold Sutherland responsible for not prosecuting an inmate who allegedly raped

Hubbert or seeks his release as a remedy for Sutherland’s alleged failure to protect

Hubbert from rape at Marcy. If Hubbert premises his claim on Sutherland’s decision not

to prosecute his alleged rapist, the claim fails for the same reason discussed in this

Court’s prior order: Sutherland’s decision is protected by prosecutorial immunity, see

Barrett v. United States, 798 F.2d 565, 571-72 (2d Cir. 1986) (citations omitted), and

Hubbert has not alleged that Sutherland’s actions fall within any of the narrow immunity



                                              2
exceptions—that is, that Sutherland acted in the “role of an administrator or

investigative officer,” Warney v. Monroe Cty., 587 F.3d 113, 121 (2d Cir. 2009) (citation

omitted), or “proceed[ed] in the clear absence of all jurisdiction,” Shmueli v. City of New

York, 424 F.3d 231, 237 (2d Cir. 2005) (citation omitted). If Hubbert instead premises

his claim on the more general notion that Sutherland failed to protect Hubbert from rape,

the claim also fails. Sutherland is not a prison official and therefore had no duty—or

even power—to protect Hubbert from any dangers at Marcy. See generally Hayes v.

N.Y. City Dep't of Corr., 84 F.3d 614, 620 (2d Cir. 1996) (“The Eighth Amendment

requires prison officials to take reasonable measures to guarantee the safety of inmates

in their custody.”).

       And in any event, this Court has no authority under section 1983 to order

Hubbert’s release. In fact, before Hubbert could even bring a section 1983 action based

on a claim that would question the validity of his confinement, he first would have to

show that his confinement has been found invalid by a state court. See Heck v.

Humphrey, 512 U.S. 477 (1994) (“[I]n order to recover damages for . . . harm caused by

actions whose unlawfulness would render a . . . sentence invalid, a [section] 1983

plaintiff must prove that the . . . sentence has been reversed on direct appeal, expunged

by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court's issuance of a writ of habeas

corpus, 28 U.S.C. § 2254.”).

       Finally, to the extent Hubbert intends to bring claims against Ciaccio, those

claims are dismissed because Hubbert has not alleged any supporting facts in the body

of his complaint. See Docket Item 8 at 5-6.



                                              3
                                        ORDER


         In light of the above,

         IT IS HEREBY ORDERED that Hubbert’s amended complaint, Docket Item 8, is

DISMISSED, and the Clerk of Court shall close the case; and it is further

         ORDERED that Hubbert’s motion to subpoena the defendants, Docket Item 5, is

DENIED as moot; and it is further

         ORDERED that Hubbert’s request that this Court appoint him counsel, Docket

Item 6, is DENIED as moot; and it is further

         ORDERED, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and leave to appeal to the Court of Appeals in forma

pauperis is denied. Coppedge v. United States, 369 U.S. 438 (1962). Further requests

to proceed on appeal in forma pauperis should be directed, on motion, to the United

States Court of Appeals for the Second Circuit, in accordance with Rule 24 of the

Federal Rules of Appellate Procedure.

         SO ORDERED.

Dated:          March 25, 2020
                Buffalo, New York
                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                               4
